972 F.2d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Curtis Fitzgerald WHITE, Defendant-Appellant.
No. 91-10303.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided July 31, 1992.

Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Curtis Fitzgerald White appeals his jury conviction for unlawful sale and delivery of firearms, in violation of 18 U.S.C. §§ 922 and 924.   White's counsel filed an Anders brief,  see Anders v. California, 386 U.S. 738 (1967), which identified three possible issues for review:  (1) White's motion in limine to exclude tape recordings made by the Bureau of Alcohol, Tobacco, and Firearms;  (2) eight hearsay, relevance, and inadequate foundation objections to evidence offered at trial;  and (3) White's Fed.R.Crim.P. 29 motion for judgment of acquittal.   We grant counsel's motion to withdraw and affirm.


3
Evidentiary rulings are reviewed for an abuse of discretion.   See United States v. Kessi, 868 F.2d 1097, 1107 (9th Cir.1989).   A denial of a Rule 29 motion is reviewed "to determine whether, viewing the evidence in the light most favorable to the government, there was substantial relevant evidence produced from which the jury reasonably could have found the defendant guilty beyond a reasonable doubt."   United States v. Sarault, 840 F.2d 1479, 1487 (9th Cir.1988).


4
White's counsel has identified no arguably meritorious issues on appeal.   White was advised by his counsel that he could file a supplemental brief identifying issues warranting review, but he has not done so.   Our independent review of the record,  see Penson v. Ohio, 488 U.S. 75, 82-83 (1988), similarly discloses no issues for review.   White initially objected to all tape recordings made by the Bureau of Alcohol, Tobacco, and Firearms, but subsequently narrowed his objection to only the tape prepared on May 29, 1990.   The United States did not offer this tape at trial.   The evidence against White was overwhelming.   The court did not abuse its discretion in its evidentiary rulings.   There is substantial evidence to support the jury's verdict.


5
Counsel's motion to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4, the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3